Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 Response to Amendment
Claims 1, 2, 4-7, 11-12, 14-17, 21-24 are pending.  Claims 1, 11, 22, 24 are amended.
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered and addressed below:
Re claim 1, Applicant’s arguments on p. 8-11 are directed to the newly amended claim limitations, such as identify…an object or location outside the vehicle that the user gestured at…” that changes the scope of the claims as a whole, and is open to new grounds of rejection/interpretation.  Thus, applicant’s arguments are considered moot, because the new claims have not been previously examined/considered.
  	Re claim 22 and 24, the arguments are directed to the newly amended claim limitations regarding, “capturing images 360 degrees around the vehicle,” and are moot as they are directed to the new amendments that change the scope of the claims as a whole and are open to new grounds of rejection/interpretation.
	Hence, applicant’s arguments have been fully considered, but are not persuasive for at least the reasons above.
	Claim Objections
Claims 1 is objected to because of the following informalities:    
Claim 1 states, “…display graphical representations of a plurality of points-of-interest from the point-of-stream,” but “point-of-stream” appears to be a typo of “point-of-interest stream.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 11, 12, 14-17, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Anderson US 20190047582) in view of Yelton et al. (US 20040169617) and Seo (US 20140063064).
Re claim 1, Anderson teaches a camera system for use with a vehicle, comprising: 
a processor (see [0039], processor on a vehicle).
an external camera system coupled to the processor, wherein the external camera system is configured to capture a first set of images of an area around the vehicle (see [0017-0018] & [0024-0025], in reference to Fig. 1, camera 112 detects object outside 104 via a feed or images from the camera, wherein the camera 112 may be mounted to a vehicle exterior).
an internal camera system coupled to the processor, wherein the internal camera system is configured to capture a second set of images of one or more passengers inside the vehicle (see [0017], in reference to Fig. 1, gesture detector 102, to detect posture or action from a user), and (see [0021], gesture detection with device 118 such as a camera oriented towards a user).
a display system coupled to the processor, wherein the processor is configured to:
recognize, based on the second set of images, at least one gesture made by the one or more passengers (see [0020], in reference to Fig. 1, wherein a gesture detector 102 receives input from device 118 that monitors user for actions such as gestures).
Determine, based on the second set of images, a pose of at least one passenger of the one or more passengers (see [0021], wherein posture change detection includes the user’s eye movments to track a user’s eyes…correctly detect user’s movements, gestures, posture changes, and/or eye movements, as well as 3-d spatial data about the position of the user).  Anderson teaches detecting a user’s gestures, movements, eyes, posture, as determinations of pose of a passenger.
Determine, based on the second set of images and the determined pose of the at least one passenger of the one or more passengers, a field of view of the at least one passenger of the one or more passengers ([0020] Gesture detector 102 may receive an input from one or more devices 118. Device 118 may monitor user 101 for actions such as gestures or changes in posture. A gesture could be any physical movement by a user that can be identified as signaling a selection of an object. Some examples could include pointing, nodding, swiping, circling, or other similar movements. A change in posture may include changes such as nodding or head turning, and more commonly will include eye movements as user 101 looks at surrounding objects, such as upcoming objects through windshield 120 where apparatus 100 is implemented in a vehicle. The user 101's gestures may comprise motions, actions, or posture changes to indicate selection or attention given to an object within user 101's field of view 106).”  Anderson teaches determining a field of view of the user based on pose detection and the second set of images captured by camera oriented towards the user. 
identify, based on the first set of images and the at least one gesture, an object or location located outside the vehicle that the user gestured at (see [0024], wherein gesture detector passes info about detected gestures to object detector), (see [0018], identified objects within field of view of external camera 112, such as restaurants, shops, signs, etc.), and (See [0011], wherein a user gestures to an object such as a restaurant and information about the restaurant is offer).  Anderson teaches gesturing to an object, such as a restaurant outside the vehicle, and identification of the restaurant is made based on the gesture and first images of the external camera.
Receive a point-of-interest stream (see [0002], wherein modern vehicles receive information about nearby points of interest, such as restaurants, shopping attractions, etc.).
Anderson does not explicitly teach modifying the first set of images based on the determined field of view of the at least one passenger of the one or more passengers, wherein the processor is configured to modify the first set of images at least by overlaying adjacent images of the first set of images
However, Yelton teaches modifying the first set of images based on the determined field of view of the at least one passenger of the one or more passengers, (see [0008], sensors positioned on the exterior of an aircraft such that adjacent sensors have overlapping fields of view.  Images from these sensors are displayed in overlapping configuration so as to provide a composite or mosaic image), (see [0009], retrieve image data from sensors that represent the field of view in which the pilot is staring and displays this image…the image is updated as the pilot turns his head to different lines of sight), and (see [0013], wherein the system detects the current line of sight of the user, and based on this line of sight, the system displays an image to the user representing the user’s current field of view).
wherein the processor is configured to modify the first set of images at least by overlaying adjacent images of the first set of images (see [0008], sensors positioned on the exterior of an aircraft such that adjacent sensors have overlapping fields of view.  Images from these sensors are displayed in overlapping configuration so as to provide a composite or mosaic image), (see [0101], in reference to Fig. 9, wherein a series of image tiles 76a-76d are adjacent to each other and have overlapping fields of view.  When the images are processed, they are stitched together into a composite image 78) and (see [0102], blending of adjacent tiles, and fusing or overlaying two image tiles of a same field of view taken by different types of sensors, allowing a user to view a composite image that includes the advantage of offered by both sensors).  Yelton teaches wherein the first set of images capturing from a plurality of external sensors are modified at least by overlaying adjacent images, and presented to the user at the determined field of view based on detected current line of sight of a user.
Furthermore, Anderson in view of Yelton now teaches identifying an object or location located outside the vehicle that the user gestured at based on the first set of images and at least one gesture (as taught by Anderson above) is based on the modified first set of images (as modifying the first set of images is taught by Yelton).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson camera system of using an external camera sensor of a vehicle to explicitly include modifying the first set of captured images at least by overlaying adjacent images of the first set of images, as taught by Yelton, as the references are in the analogous art of vehicle camera systems using a captured field of view, and pertinent to the problem of providing accurate information of objects and locations outside of a vehicle to a passenger.  An advantage of the modification is that it achieves the result of creating composite images using captured plurality of adjacent images from a plurality of external sensors to improve a passenger’s current field of view and improve safety (see [0006-0011], of Yelton providing reasons to improve on composite overlaying adjacent images to improve safety using a modified field of view displayed to passenger).
Anderson and Yelton do not explicitly teach display graphical representation of a plurality of point-of-interest from the point-of-interest stream in an augmented reality format on the window surface before the processor recognizes the at least one gesture, and display, using the display system, information from the point-of-interest stream related to the object or location to the one or more passengers on a window surface of the vehicle, wherein the identified object or location located outside the vehicle corresponds to one of the plurality of points-of-interest, and wherein the display system displays the information related to the object or location in an augmented reality format on the window surface.
However, Seo teaches display graphical representation of a plurality of point-of-interest from the point-of-interest stream in an augmented reality format on the window surface before the processor recognizes the at least one gesture (see [0261], target object such as a stream of point of interests like gas station or car repair shop),  (see Fig. 14-15, Fig. 20-21, and Fig. 22-25, and corresponding paragraphs describing the figures such as [0285-0289] for the car repair point of interest, wherein the different points of interest streams such as gas stations and car repair shops are displayed, wherein the information such as defect occurance information of a vehicle is acquired without a user’s gesture and is thus considered before recognizing the gesture).
and display, using the display system, information from the point-of-interest stream related to the object or location to the one or more passengers on a window surface of the vehicle (see [0130], wherein the transparent display may be disposed at each of a front window, side windows, and a rear window of the information providing vehicle), (see [0220-0222], providing the driver or passenger with point of interest information to the transparent display), and (see for example, Fig. 24-25, wherein information related to a car repair point of interest is displayed to a passenger, and Fig. 22A, relating information to a gas station is displayed), 
 wherein the identified object or location located outside the vehicle corresponds to one of the plurality of points-of-interest (see Fig. 20-21, Fig. 22-25 and corresponding paragraphs describing the figures such as [0285-0289] for the care repair point of interest, wherein the identified locations/objects are outside the vehicle and correspond to points of interest such as gas stations and car repair shops nearby).
and wherein the display system displays the information related to the object or location in an augmented reality format on the window surface (see Fig. 22-25 wherein information is displayed on the window surface), (see [0130], wherein the transparent display may be disposed at each of a front window, side windows, and a rear window of the information providing vehicle), and (see [0220-0222], providing the driver or passenger with point of interest information to the transparent display).
Anderson, Yelton, and Seo teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson and Yelton’s vehicular display system to explicitly include a point of interest stream, as taught by Seo, as the references are in the analogous art of vehicular display systems and pertinent to the problem of displaying accurate information of objects and locations outside of the vehicle to a passenger.  An advantage of the modification is that it achieves the result of explicitly displaying points on interest information on the window of the vehicle that is relevant to the passenger to enhance information gathered of objects and locations outside a vehicle.
Re claim 2, Anderson, Yelton, and Seo teaches claim 1.  Furthermore, Anderson teaches wherein the processor is further configured to determine a location of the vehicle, and wherein the processor is configured to identify the object or location located outside the vehicle further based on the location of the vehicle (see [0027], gps, positional data of vehicle/user location) and (see [0036], vehicle/user location, allowing system to offer appropriate action).
Re claim 4, Anderson, Yelton, and Seo teaches claim 1.  Furthermore, Anderson teaches wherein the information related to the object or location is selected from a point-of-interest dataset (see [0002-0003], nearby points of interest with online sources and local database, selecting point of interest, related to data on surround points of interest), (see [0011], allowing a user to select a point of interest using a gesture or eye movement), and (see [0036], appropriate action for a point of interest such as if the point of interest is upcoming, closed, and other datasets).
Re claim 5, Anderson, Yelton and Seo teaches claim 4.  Furthermore, Anderson teaches wherein the point of interest dataset is generated based on a location of the vehicle (see [0003], user takes action on surround points of interest, including information of a point, checking availability, etc. are considered datasets of point of interest near the user and vehicle’s location, as well as navigational aides based on location), see [0011], selecting a point of interest dataset by looking at an approaching point of interest or gesturing at an object, such as looking at a restaurant).
Re claim 6, Anderson, Yelton, and Seo teaches claim 5.  Furthermore, Anderson teaches wherein the point of interest dataset is generated further based on a direction of travel of the vehicle (see [0011], directional signs), (see [0035], requesting direction to a point of interest), (see [0002], nearby points of interest), are types of points of interest dataset based on a direction of travel of the vehicle and surrounding points of interest based on the direction of travel).
Re claim 7, Anderson, Yelton, and Seo teaches claim 1.  Anderson teaches wherein the at least one gesture includes a pointing gesture (see [0020], pointing as an example of gesture selection of an object).
Claims 11-12, 14-17, claims limitations in scope to claims 1-2, 4-7, and are rejected for at least the reasons above.
Re claim 21, Anderson, Yelton, and Seo teaches claim 1.  Furthermore, Anderson teaches wherein the processor is configured to determine the field of view of at least one passenger of the one or more passengers additionally based on relative locations of one or more windows of the vehicle and one or more cameras of the internal camera system (see [0017], fields of view may be partially through a windshield), and (see [0020], monitor user for actions and gestures, such as eye movements as a user looks at surrounding objects, such as upcoming objects through windshield.  The user’s gestures may comprise motions, actions, or posture changes to indicate selection or attention given to an object within user’s field of view), and (see [0021], gesture detection with device 118 such as a camera oriented towards a user).
Claims 23 claims limitations in scope to claim 21 and is rejected for at least the reasons above.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Anderson US 20190047582) in view of Yelton et al. (US 20040169617), Seo (US 20140063064), Mcerlean et al. (US 20170178498), and Kiser et al. (US 20180048801).
Re claim 22, Anderson,Yelton, Seo teaches claim 1, wherein the processor is configured to modify the first set of images based on the determined field of view of the at least one passenger of the one or more passengers.  
Anderson, Yelton, and Seo do not explicitly teach wherein modifying the first set of images based on the determined field of view of the at least one passenger of the one or more passengers is performed at least by cropping, rotating, and resizing at least one image of the first set of images.
However, Mcerlean teaches wherein modifying the first set of images based on the determined field of view of the at least one passenger of the one or more passengers is performed at least by cropping, rotating, and resizing at least one image of the first set of images (see [0056], wherein the display module 520 may perform the video data decompression and/or processing (e.g., as resizing, rotation, skewing, cropping, text and/or graphics overlay, and the like) to display the video data).  Mcerlean teaches wherein captured video data from a sensor is processed by resizing, rotating, skewing, cropping, etc. to display the video/image data.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson, Yelton, and Seo’s vehicular display system of determining a field of view and modifying first images for display to a passenger to explicitly include resizing, rotation, and cropping of the video image data captured, as the references are in the analogous art of display systems and pertinent to the problem of displaying image/video data from captured sensors to a passenger.  An advantage of the modification is that it achieves the result of using known modification and processing techniques of captured image video data, such as cropping, rotating, resizing, etc. to display the image video data based on user’s needs.
Anderson, Yelton, Seo, and Mcerlean do not explicitly teach wherein the external camera system is capable of capturing images 360 degrees around the vehicle.
However, Kiser teaches wherein the external camera system is capable of capturing images 360 degrees around the vehicle (see [0018] & [0061], wherein a 360 degree camera is used to captured a 360 degree view around the vehicle).
Anderson, Yelton, Seo, Mcerlean, and Kiser teaches claim 22.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson, Yelton, Seo, and Mcerlean’s vehicular system of capturing external image data around a vehicle to explicitly use an external camera system capable of capturing 360 degree images around a vehicle, as taught by Kiser, as the references are in the analogous art of capturing image data around a vehicle.  An advantage of the modification is that it achieves the result of improving acquisition of spatial data of objects and locations surrounding a vehicle by using a sensor to capture image data 360 degrees around a vehicle.
Claim 24 claims limitations in scope to claim 22 and is rejected for at least the reasons above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616